Citation Nr: 1137964	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  09-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to August 1971, including service in Vietnam.  He also had subsequent service in the Army Reserve.  He died in March 2006, and the appellant claims as his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.
In March 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development, specifically, to obtain a medical opinion and inform the appellant to submit additional evidence.  For the reasons discussed below, the AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After recertification of the appeal to the Board, the appellant submitted additional evidence without waiving initial AOJ consideration of this evidence.  The evidence consisted of a letter that the Veteran had written while in service.  As that letter does not relate to the cause of the Veteran's death, it is not pertinent to the issue on appeal, and a remand is therefore not warranted for initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2010).  Subsequently, the appellant submitted two files that appear to have been in the possession of the AOJ at some point.  These files contain primarily the Veteran's service personnel and financial records.  They also contain copies of the July 1971 separation examination report, which is duplicative of evidence already in the claims file, and the May 1963 enlistment examination report and June 1965 airborne training examination report and report of medical history.  As these examination reports and report of medical history are consistent with the evidence discussed below, as they show normal findings for the relevant systems, the Board finds that they are not pertinent to the claim being decided herein and a remand for initial AOJ consideration of this evidence is not required.  Id. 


FINDING OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran died in March 2006.

3.  The death certificate indicated that the primary cause of death was renal failure due to or as a consequence of bladder cancer.

4.  The cancer that caused the Veteran's death from renal failure was bladder cancer that metastasized to the prostate, and not prostate cancer.

5.  Neither renal insufficiency nor bladder cancer was related to service.


CONCLUSIONS OF LAW

1.  Neither prostate cancer nor any service related disability caused or contributed substantially or materially in causing the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

2.  Neither the primary cause of death of renal failure nor the contributory cause of death of bladder cancer were incurred in or aggravated by service, and neither may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  The Veteran was not in receipt of service connection for any disability at the time of his death.  Consequently, the first two Hupp requirements are inapplicable in this case.

In a January 2007 pre-rating letter, the RO notified the appellant that in order to establish entitlement to DIC benefits, she had to show that the Veteran died from a service connected injury or disease.  This conveyed the basis on which the appellant could establish entitlement to service connection for the cause of death given the lack of service connected disabilities at the time of the Veteran's death.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2007 letter complied with this requirement.

The Veteran's status as a veteran was substantiated during his lifetime.  To the extent that all of the Dingess requirements apply to cause of death claims, the appellant was not provided information about disability ratings and effective dates in the January 2007 letter.  However, as the claim being decided herein is being denied, no disability rating or effective date is being assigned.  Consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements regard is moot.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all identified post-service private and VA treatment records.  The RO was unable to obtain the Veteran's STRs, although it did obtain the separation examination report and separation report of medical history.  The RO documented its requests to the National Personnel Records Center (NPRC) and the NPRC's response that it had mailed the only available documents in an August 2007 Formal Finding on the Unavailability of Service Records.

In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(B)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).  A June 2007 VA report of contact indicated that the appellant was called and informed of the absence of the STRs, and the appellant indicated that she might have some of them at home.  The appellant subsequently mailed the Veteran's military vaccination records.  The Board finds that the RO complied with its duty to assist in this regard.  It attempted to locate the STRs and notified the appellant when it could not do so and explained the situation to her.  Moreover, as the primary issue on this appeal concerns the nature of the the cancer that caused the Veteran's death, there is no indication that evidence from alternate or collateral sources would have been relevant to the claim.

In addition, the appellant indicated that the Veteran received Social Security Administration (SSA) disability based on hip deterioration.  As the Veteran's hip deterioration is not relevant to the issues on appeal as discussed below, VA was not required to request these SSA records pursuant to its duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Analysis

Under 38 U.S.C.A. § 1310(a), when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to such veteran's surviving spouse.  To establish that a veteran died from a service related disability, i.e., service connection for the cause death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death.  38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  38 U.S.C.A. §§ 1110, 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was 'noted' during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, veterans who served in Vietnam are presumed to have been exposed to Agent Orange, and certain listed diseases, including some cancers but not colon cancer, are presumed service connected in such veterans.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).

As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  The March 2006 death certificate indicates that the Veteran died from renal failure due to or as a consequence of bladder cancer.  Bladder cancer is not one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis. See 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  In fact, VA has repeatedly determined that a presumption that bladder cancer is related to Agent Orange exposure is not warranted, most recently in December 2010.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332, 81333-34 (Dec. 27, 2010).  However, as discussed below, the Veteran was also diagnosed with prostate cancer, which is one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection.  38 C.F.R. § 3.309(e).  The appellant argues that prostate cancer that metastasized resulted in renal failure and was thus a contributory cause of death.  If this argument were accepted, service connection for the cause of death would be warranted because a disease presumed service connected was a contributory cause of death.

As noted, the March 2006 death certificate indicates that the Veteran died from renal failure due to or as a consequence of bladder cancer.  A December 1999 Longview Regional Medical Center operative report reflects that the Veteran had previously undergone a cytoscopy in response to hematuria, and found to have a bladder tumor overlying the left urethral orifice.  The pre and post operative diagnoses were bladder tumor.  Multiple subsequent clinical records reflect that the Veteran was treated for recurrent bladder cancer.  These include the results of a February 2004 biopsy at Longview Regional Medical Center, which indicated focal invasive high-grade urothelial carcinoma in situ involving the prostate glands.  The Veteran underwent radical cystoprostatectomy in April 2004.  In Dr. Molberg's May 2004 pathology report, the Veteran was reported to have extensive transitional cell carcinoma in situ extending into the prostatic ducts, bilaterally.  Tumor was present within the prostatic ducts at the left posterior lateral surgical margin but was not transected at the margin.  In-situ and superficially invasive transitional cell carcinoma grade III of the prostatic urethra and lymphovascular invasion were identified within the prostate.  A VA outpatient clinic note dated in January 2006 noted that the Veteran had recurrent bladder cancer with metastases to the lungs and pelvic lymph nodes.  Dr. Couch's February 2006 Good Sheppard treatment note initially indicated history of recurrent metastatic prostate cancer with pelvic lymph node and lung metastasis, but indicated in the assessment after examination metastatic bladder cancer.  Subsequent Good Sheppard treatment notes, including one from the next day, indicated metastatic bladder cancer.

Given the diagnoses of both bladder cancer and prostate cancer and some ambiguity as to whether the primary cancer was bladder cancer that had metastasized to the prostate or the prostate cancer was primary, the Board in its March 2011 remand instructed the RO/AMC to obtain such an opinion from an oncology specialist or pathologist.  See Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (in considering cause of death claims, VA must ask, under 38 U.S.C.A. § 5103A(a), whether a medical opinion is "necessary to substantiate the claim," or "no reasonable possibility exists that such assistance would aid in substantiating the claim").

Such an opinion was obtained in March 2011, and, for the following reasons, the Board finds that the opinion complied with the Board's remand instructions, was adequate, and, along with the other evidence warrants a denial of the claim.  The physician who provided the opinion indicated that he had thoroughly reviewed the claims file and was an attending hematology/oncology physician who was Board certified in hematology/oncology and a professor of medicine.  Thus, there was compliance with the remand instructions regarding the qualification of the person offering the opinion and claims file review.

In his July 2011 opinion, the physician noted that the Veteran suffered from multiple medical conditions, but that his most serious problem was recurrent bladder cancer.  He gave a detailed history beginning with the diagnosis of bladder cancer in 1999, based on cystoscopy and biopsy, which showed the prostatic urethra was involved, but the physician noted this was not prostate cancer.  He noted the cancer relapse, metastatic disease, and 2004 cysto-prostatectomy followed by chemotherapy, with pathology showing the cancer being more aggressive as happens with time in most cancers.  The physician also noted that further pathological examination showed that part of the prostate was also involved, but this was bladder cancer involving the prostate gland, not prostate cancer.  Finally in this regard, the physician noted that the Veteran was treated with further chemotherapy and gradually developed several complications such as infection, blockage of urine flow, and the kidney insufficiency of which he died in March 2006.

Based on the above evidence, the VA physician gave two conclusions.  First, that the Veteran died of complications of bladder cancer.  Second, that the Veteran did not have prostate cancer, but, rather, that the bladder cancer invaded part of the prostate.  In support of the latter conclusion, he cited Dr. Molberg's May 2004 pathology report.  In an addendum, he made three points.  First, he noted that a major source of confusion was Dr. Couch's February 2006 Good Sheppard Medical Center note indicating that a Veteran had a history of recurrent prostate cancer.  The VA physician noted that Dr. Couch wrote at the end of this assessment that the Veteran had metastatic bladder cancer.  The VA physician wrote that the latter statement was correct but the first one was wrong, because the Veteran did not have prostate cancer.  The VA physician also noted an October 2000 private treatment note indicating that the Veteran was diagnosed with renal cancer.   The VA physician wrote that this note was wrong and that the Veteran did not have renal cancer.  The VA physician explained that most cancers usually change with time and become more aggressive, that the Veteran's cancer was "in situ," and that in situ bladder cancer is aggressive and often becomes metastatic.  He noted that in the Veteran, the cancer became metastatic and involved the bone, the lymph nodes, and the liver as well as the prostate.  He thus concluded that, based on his review and analysis of the medical evidence, the Veteran never had prostate cancer as the primary diagnosis or condition, and the opinion requested therefore did not apply.

Based on the above, the Board must deny the claim for entitlement to service connection for the cause of the Veteran's death based on the theory that the presumptively service connected prostate cancer was a contributory cause of death.  While there were more diagnoses indicating that bladder cancer was the primary cancer and it metastasized to the prostate (as opposed to the reverse), none of these diagnoses contained a detailed explanation of why this conclusion was reached.  As the Board cannot make its own independent medical determinations, it was required to obtain an opinion on this dispositive question from a qualified physician.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  The opinion obtained in July 2011 and summarized above offered a clear conclusion that the Veteran did not have prostate cancer, but, rather, metastatic bladder cancer, and explained the reasons for this conclusion based on a detailed and accurate characterization of the evidence.  The Board must therefore accord this opinion substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In stating that the opinion requested did not apply to this case, the physician appears to have been referring to the part of the question that asked whether the prostate cancer contributed to death, which could not be answered because the Veteran did not have prostate cancer.  Given the thoroughness and reasoning of the opinion, the Board finds that the opinion substantially complied with its remand instructions.

The Board must also consider the appellant's lay statements.  In reviewing lay evidence, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The appellant's statements have focused on the argument that the Veteran's renal failure was due to prostate cancer, for which service connection is warranted on a presumptive basis.  The Board must find, however, that the appellant is not competent to offer her own opinion on this question, because questions relating to the diagnosis of a particular type of cancer are precisely the type of medical matters as to which the Court has held that lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  In this case, the appellant reported a contemporary diagnosis of prostate cancer and was competent to do so.  Given that this diagnosis is part of the evidence of record, the Board finds the appellant's statements in this regard to be credible as well.  However, for the reasons stated above, the weight of the evidence, in particular the thorough and reasoned July 2011 physician's opinion, reflects that the cancer that was a contributory cause of death was bladder cancer and not prostate cancer.  That opinion took into account the medical diagnosis of prostate cancer and explained it was in error.  Consequently, while competent and credible in this regard, the appellant's lay report of a prostate cancer diagnosis does not alter the Board's conclusion that service connection for the cause of the Veteran's death based on the theory that prostate cancer was a contributory cause of death must be denied.

The Board must also consider whether the renal insufficiency that was the primary cause of the Veteran's death or the bladder cancer that was a contributory cause of death were related to service.  The Board that the evidence weighs against either theory.  While the STRs (as opposed to service examination reports) are missing and presumed destroyed, the June 1971 separation examination report and May 1974 Army Reserve enlistment examination report indicated that all systems, including the genitourinary, were normal.  Moreover, the Veteran indicated in the May 1974 report of medical history that he did not have and had never had tumor, growth, cyst, cancer, rupture/hernia, piles or rectal disease, frequent or painful urination, kidney stone or blood in urine, or sugar or albumin in urine.  In addition, there is no evidence or argument that any malignant tumor manifested within the one year presumptive period, that renal sufficiency or bladder cancer manifested until many years after service, or that renal insufficiency or any contributory cause of death including bladder cancer was otherwise related to service including exposure to Agent Orange.  Consequently, the evidence weighs against a claim that renal insufficiency or bladder cancer were related to service, and there is no reasonable possibility that a medical opinion or any other assistance as to either theory would substantiate the claim.  Wood, 520 F.3d at 1348.

Given the missing STRs, the Board has endeavored to fulfill its heightened duties to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  The Board also notes that, while it is sympathetic to the arguments of the appellant regarding the honorable service of the Veteran and her difficult circumstances after his death, the Board is bound by the applicable statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2010).  As the Board's above application of those statutes and regulations to the facts requires it to conclude that the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


